DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered. 

Response to Amendment
Claim(s) 1,8 and 15 are amended.
Claim(s) 1,3-8,10-15 and 17-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 8, and 15 under 35 USC § 103 filed on 08/03/2022 (pages 6-8) have been fully considered but are not persuasive.




Applicant’s argument  (Summary of pages 6-8, Examiner emphasis -bold)

Argument #1:

…Liu does not teach an early exit from a k shortest path computation. At best, Liu teaches MPLS FRR with predetermined alternate paths and dropping traffic if there is a failure and no alternate path.

Response:

Examiner respectfully disagrees.
In particular, the independent claims as currently amended did not further narrow the claims because the claims require only one condition to be satisfied to trigger an early exit. Furthermore, consistent with applicant’s support for the current amendment as disclosed in applicant’s written description (Spec. IFW [0042] This can be combined with a partial validator approach described as follows to maximize changes of early exit in presence of no path or no constraint-satisfying path, statistically doubling the odds of making early exit due to partial validation tactic.”) Therefore, the amendment of the independent claims which states in part “…wherein the determining further comprises performing an early exit whenever there is any of a no-connectivity case in either of the two threads and failure of a constraint associated with the request” requires only one of the two conditions to be met to trigger an early exit. Early exit is being given the broadest reasonable interpretation of improving performance by blocking traffic in the backward direction on a bi-directional LSP.  Liu, Col. 1, lines 26-33 discloses MPLS Fast-Re-routing attempts to re-route traffic from a forward LSP to a predetermined alternate path. However, because many times there is no predetermined alternate path for a backward LSP in a bi-directional LSP, once a failure occurs no traffic is allowed to flow in the backward direction. As a result, the bi-directional LSP can no longer operate as a bi-directional LSP. The failure condition disclosed by Lui satisfies the early exit condition disclosed by the applicant. When the failure disclosed by Lui occurs, an early exit is experienced in one direction of the bidirectional path as no traffic is allowed to flow in the backward direction. As a result, the bi-directional LSP can no longer operate as a bi-directional LSP. Thus, the combination of Clow, Rong and Lui disclose all of the limitations of amended independent claims 1, 8 and 15.
Examiner recommends the claim better define early exit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-5,7-8, 10-12 and 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clow et al. (US 2013/0070617 A1) in view of Rong et al. (US 2004/0073702 A1), further in view of Liu (US 7,508,755 B2).

Regarding claim 1, Clow discloses a non-transitory computer-readable medium (Fig. 7, Memory 310) having instructions stored thereon for programming a processing device to perform steps of (Clow, Fig. 7, [0034] discloses the processor 302 is a hardware device for executing software instructions….  When the server 300 is in operation, the processor 302 is configured to execute software stored within the memory 310, to communicate data to and from the memory 310, and to generally control operations of the server 300 pursuant to the software instructions):
responsive to defining a routing graph that includes vertices for each node of a plurality of nodes in a network and edges for links interconnecting the plurality of nodes (Clow [0015 & 0017] discloses that conceptually, the various physical elements in the network 10 may be defined in a plurality of manners as a graph of vertices/nodes interconnected via edges/links 45 upon which various shortest path algorithms may be implemented. With respect to determining shortest paths between the nodes 12, 14, one exemplary technique is the Dijkstra algorithm), 
receiving a request for k shortest paths (Clow [0003] discloses that typically routing requests are for bi-directional paths (K shortest paths) across an optical network which is inherently unidirectional technology; [0004] discloses a Dijkstra algorithm in a constrained manner to determine a shortest, bidirectional path through the network between two degrees in the network. [0017], Conceptually, the various physical elements in the network 10 may be defined in a plurality of manners as a graph of vertices/nodes interconnected via edges/links 45 upon which various shortest path algorithms may be implemented. With respect to determining shortest paths (K Shortest path) between the nodes 12, 14, one exemplary technique is the Dijkstra algorithm. The Dijkstra algorithm is a known routing algorithm for determining the best path between a source node and a destination node);
where k is an integer > 0, between a source node and a destination node of the plurality of nodes (Clow [0003] discloses that typically routing requests are for bi-directional paths (K shortest paths) across an optical network which is inherently unidirectional technology; [0005] The network may include an optical network, and the controller may be further configured to: implement the Dijkstra algorithm in the constrained manner to find a first path (k > 0 path) through the network between two degrees in the network; and utilize opposite vertices at each degree in the first path to define a second path  (K > 0 path) through the network between two vertices in the network; [0017] to determine shortest paths between the nodes 12, 14, one exemplary technique is the Dijkstra algorithm. The Dijkstra algorithm is a known routing algorithm for determining the best path between a source node and a destination node);
determining the k shortest paths utilizing a K-shortest path algorithm that utilizes two threads for each shortest path query (Clow [0023] referring to FIG. 4, in an exemplary embodiment, a flowchart illustrates a method 80 using the Dijkstra algorithm with modifications to determine a shortest, bi-directional path (two threads for each shortest path) in a network such as the network 10. The method 80 may be utilized with the vertices 70, 72 and an additional set of data (hereinafter referred to as a degree set) to enable potential revisiting of particular nodes during the modified Dijkstra algorithm to provide a bidirectional path.
wherein the two threads include i) a shortest path query from the source node to the destination node (Clow [0003] discloses that typically routing requests are for bi-directional paths (two K shortest path threads) across an optical network which is inherently unidirectional technology; [0005] The network may include an optical network, and the controller may be further configured to: implement the Dijkstra algorithm in the constrained manner to find a first path (First thread from source to destination) through the network between two degrees in the network; and utilize opposite vertices at each degree in the first path to define a second path  (second thread from destination to source) through the network between two vertices in the network)  and
 ii) a shortest path query from the destination node to the source node (Clow [0005] the network may include an optical network, and the controller may be further configured to: implement the Dijkstra algorithm in the constrained manner to find a first path (First thread from source to destination) through the network between two degrees in the network; and utilize opposite vertices at each degree in the first path to define a second path  (second thread from destination to source) through the network between two vertices in the network);
Clow did not explicitly disclose a K-shortest path algorithm that utilizes two threads in parallel for each shortest path query;
In analogous art, Rong discloses determining the shortest paths utilizing a K-shortest path algorithm that utilizes two threads in parallel for each shortest path query (Rong [0010], discloses to make shortest path search more efficient and faster, a new search method "Midway" is invented. Instead of starting from the source node and searching all the way through to the destination node as the way Dijkstra algorithm works, Midway starts from both ends (i.e. source and destination) and runs shortest path search from both ends simultaneously or alternatively, until a shortest path from one end meets a shortest path from the other end on midway at a "meet node" (see sheet 1-1). Hence the new algorithm is named "Midway". In comparison with Dijkstra, Midway algorithm drastically reduces the overhead in search of a shortest path by reducing the number of nodes being searched, and hence it can find a shortest path in much less time. In multiprocessor environment the two shortest path search processes (or threads) from both ends may run in parallel, and shortest path set up time will be further reduced).
One of ordinary skill would have been motivated to combine Clow and Rong because both teachings are from the same field of endeavor with respect to techniques for computing shortest paths for routing network traffic.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rong into the method by Clow thereby enabling the reduction of a shortest path setup time through parallel processing, Rong, [0010]. 
Clow and Rong did not explicitly disclose wherein the determining further comprises performing an early exit whenever there is any of no-connectivity case in either of the two threads and failure of a constraint associated with the request, and responsive to a first thread of the two threads in each shortest path query obtaining a result, utilizing the result from the first thread and terminating a second thread of the two threads. 
Liu discloses wherein the determining further comprises performing an early exit whenever there is any of no-connectivity case in either of the two threads and failure of a constraint associated with the request, and responsive to a first thread of the two threads in each shortest path query obtaining a result, utilizing the result from the first thread and terminating a second thread of the two threads (Liu, Col. 1, lines 26-33, discloses MPLS Fast-Re-routing attempts to re-route traffic from a forward LSP to a predetermined alternate path. However, because many times there is no predetermined alternate path for a backward LSP in a bi-directional LSP, once a failure occurs no traffic is allowed (no-connectivity on the backward direction) to flow in the backward direction. As a result, the bi-directional LSP can no longer operate as a bi-directional LSP), and 
wherein the k shortest pats are determined through, responsive to a first thread of the two threads in each shortest path query obtaining a result, utilizing the result from the first thread and terminating a second thread of the two threads (Liu, fig. 1&2, beginning with step 210, a control processing section of a network device is operable to detect or receive a failure notification message indicating that a failure has occurred along a link or interface making up a part of a primary path. At step 220, the control processing section is operable to determine whether its' associated network device can operate as an originating network device in an alternate LSP. If so, the control processing section, at step 230, sends a switch over message along an alternate path to the merging network device (e.g., network device 140). The switch over message includes routing information for use by the merging network device to switch traffic to the same alternate path but in the backward direction. After the switch over message has been sent to the merging network device, the originating network device (via the control processing section) performs a switch over, at step 240, so that traffic flowing in the forward direction can travel along the alternate path. The process ends at step 290).
One of ordinary skill would have been motivated to combine Clow, Rong and Liu because these teachings are from the same field of endeavor with respect to techniques for computing shortest paths for routing network traffic.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Liu into the method by Clow and Rong thereby enabling the re-routing of traffic through an alternate path when a failure is detected in a bi-directional routing path, Liu, [Abstract].

Regarding claim 3, Clow, Rong and Liu disclose the non-transitory computer-readable medium of claim 1, wherein the result includes any of i) no connectivity between the source node and the destination node (Rong [0013], discloses the description illustrates how to do minimum cost or minimum hop search from both the source node and destination node simultaneously by multi-threading or multi-tasking, or alternatively in a single task and a single function, and how to determine a shortest path is found successfully or the path search fails; [0079] If next searching node is a valid node number, go to next step, otherwise return FAILURE because it means that source node and destination node are not connected; [0195] step 18, reaching this step search fails, as this condition means the source node and destination node are not connected, set return value to FAILURE, signal the other worker thread to stop, set predicate search Done to TRUE, signal condBoss to wake up boss thread, break out of the loop started from step 4 and loop back to step 1);
and ii) a path between two nodes that are used in each shortest path query (Rong [0013], discloses the description illustrates how to do minimum cost or minimum hop search from both the source node and destination node simultaneously by multi-threading or multi-tasking, or alternatively in a single task and a single function, and how to determine a shortest path is found successfully or the path search fails; [0079] If next searching node is a valid node number, go to next step, otherwise return FAILURE because it means that source node and destination node are not connected; [0195] step 18, reaching this step search fails, as this condition means the source node and destination node are not connected, set return value to FAILURE, signal the other worker thread to stop, set predicate search Done to TRUE, signal condBoss to wake up boss thread, break out of the loop started from step 4 and loop back to step 1).
The motivation to combine is similar to that of claim 1.
Regarding claim 4, Clow, Rong and Liu disclose the non-transitory computer-readable medium of claim 1, wherein the result includes any of i) no connectivity between the source node and the destination node (Rong [0013], discloses the description illustrates how to do minimum cost or minimum hop search from both the source node and destination node simultaneously by multi-threading or multi-tasking, or alternatively in a single task and a single function, and how to determine a shortest path is found successfully or the path search fails; [0079] If next searching node is a valid node number, go to next step, otherwise return FAILURE because it means that source node and destination node are not connected);
ii) a failure to find a path due to failure of a constraint associated with the request, and iii) a path between two nodes that are used in each shortest path query (Rong [0196] step 19, reaching this step the searching node is valid. If meetNode.node equals "0", go to next step, otherwise meetNode.node is valid which means there exists a candidate shortest path. Then check the candidate shortest path to determine if it satisfies the condition of a qualified minimum cost path…Next compare the path parameters (i.e. path cost and path hops) of the virtual minimum cost path with those of the candidate shortest path. If at this moment the candidate shortest path is not more expensive than the virtual minimum cost path, the candidate shortest path is identified to be the qualified minimum cost path. If the above stated condition is not TRUE, go to next step, otherwise search is done, set return value to SUCCESS, send a signal to the other worker thread to notify it to stop; [0197] step 20, reaching this step either candidate shortest path doesn't exist, or the condition stated in step 19 is not TRUE, loop back to step 4 to continue search).
The motivation to combine is similar to that of claim 1.
Regarding claim 5, Clow, Rong and Liu disclose the non-transitory computer-readable medium of claim 1, wherein each shortest path query only uses a result from one (unidirectional path) of the two threads (Clow [0025], discloses the method 80 provides a modification to the Dijkstra algorithm to ensure that one never revisits a given degree on a given path. This may be utilized with the vertices 70, 72 to ensure a bidirectional path is provided. Note, the method 60 with the vertices 70, 72 still may be utilized to provide a unidirectional path, i.e. the path 74 is a shortest, unidirectional path in the network 10 between the sites 16, 18. Therefore only a unidirectional path will be utilized as the shortest path to a destination. 
The motivation to combine is similar to that of claim 1.
Regarding claim 7, Clow, Rong and Liu disclose the non-transitory computer-readable medium of claim 1, wherein the steps further include obtaining data from the network, wherein the data includes a topology that describes how a plurality of network elements in the network are connected via the links (Clow [0006] discloses maintain a network topology of a network, the network topology including vertices and edges; define an ingress vertex and an egress vertex for each degree in the network; implement a Dijkstra algorithm in a constrained manner to determine a shortest path through the network between an ingress vertex at a first degree in the network and an egress vertex at a second degree in the network); and
 additional data defining any of bandwidth availability and spectrum availability on the links (Clow [0006] discloses maintaining a network topology of a network, the network topology including vertices and edges; define an ingress vertex and an egress vertex for each degree in the network; implement a Dijkstra algorithm in a constrained manner to determine a shortest path through the network between an ingress vertex at a first degree in the network and an egress vertex at a second degree in the network; [0021] there is a distance value associated with each node/vertex and edge/link which may be based on a plurality of factors such as distance, bandwidth, available bandwidth, optical fiber characteristics (e.g., chromatic and polarization mode dispersion, non-linear effects, etc.), and the like); and
 defining the routing graph based on the topology (Clow [0017] discloses that conceptually, the various physical elements in the network 10 may be defined in a plurality of manners as a graph of vertices/nodes interconnected via edges/links 45 upon which various shortest path algorithms may be implemented. With respect to determining shortest paths between the nodes 12, 14, one exemplary technique is the Dijkstra algorithm. The Dijkstra algorithm is a known routing algorithm for determining the best path between a source node and a destination node).
The motivation to combine is similar to that of claim 1.
Regarding claim(s) 8,10-12, and 14 the claims are rejected with the same rational as claim(s) 1,3-5, and 7 respectively, where the method is taught by the medium.
Regarding claim(s) 15,17-19, the claims are rejected with the same rational as claim(s) 1,3-5, respectively, where the apparatus is taught by the medium.
Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clow et al. (US 2013/0070617 A1) in view of Rong et al. (US 2004/0073702 A1), in view of Liu (US 7,508,755 B2), further in view of HU et al. (US 2015/0256442 A1).
Regarding claim 6, Clow, Rong and Liu disclose the non-transitory computer-readable medium of claim 1, but did not explicitly disclose wherein the k-shortest path algorithm is Yen’s algorithm and each shortest path query utilizes Dijkstra algorithm.
Hu discloses wherein the k-shortest path algorithm is Yen’s algorithm and each shortest path query utilizes Dijkstra algorithm (Hu [0007] discloses an existing k-shortest path algorithm is the Yen algorithm. The Yen algorithm first computes the shortest path P using, for example, the Dijkstra algorithm. It then iteratively breaks away from P, by defining a branch point and replacing an edge on P with a sub-optimal edge. The final top ranking K alternative paths are then considered the solution to the problem).
One of ordinary skill would have been motivated to combine Clow, Rong, Liu and Hu because both teachings are from the same field of endeavor with respect to techniques for computing shortest paths for routing network traffic.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hu into the method by Clow, Rong and Liu thereby enabling calculating new path lengths for a particular vertex by adding the length value attributed to the edge from the preceding vertex to the particular vertex to each of the recorded k shortest path lengths from the first vertex to the preceding vertex, Hu, [Abstract]. 
Regarding claim(s) 13 the claim are rejected with the same rational as claim(s) 6, where the method is taught by the medium.
Regarding claim(s) 20 the claim are rejected with the same rational as claim(s) 6, where the apparatus is taught by the medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451